Conviction in District Court of Grayson County for transporting intoxicating liquors, punishment two years in the penitentiary.
The facts seem ample to support the conviction and present no new phases, and, therefore, we omit any discussion of same.
There are two bills of exception, one of which complains because the state's attorney asked appellant, while testifying in his own behalf, if he had not been charged by indictment in Oklahoma with a felony. The objection was that this did not call for the best evidence. The holding of this court has been that the defendant may be asked this question while testifying in his own behalf, and that the objection mentioned here is not a good one. Appellant answered that he had been under indictment at Durant, Oklahoma, and had been in the Oklahoma penitentiary.
The other bill of exception complains of a statement made to appellant by his wife at the time he was arrested, the substance of which was that she said to him: "Why did you pick me up and bring me out here and get me in this sort of a tangle?" We see no error in the action of the trial court in overruling appellant's objection. The matter seems entirely one of res gestae.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.